DETAILED ACTION
This Office Action is in response to the amendment filed on 6/4/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of, without traverse, species I, reading on figure 13 (claims 1 - 8) in the reply filed on 6/4/2021, is acknowledged. Accordingly, claims 9 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of an opening in the second contact element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “a portion of a face of the second contact element is exposed through an opening in the second contact element”. It is not clear whether expose an opening in the second contact element or expose a face of the second contact element. The examiner's best understanding is a portion of a face of the second contact element exposed through an opening in the IC component. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 - 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Davidson (US 2002/0027773 A1).

With regard to claim 1, Davidson discloses an integrated circuit (IC) component 40/120, as shown in figure below, comprising: 

    PNG
    media_image1.png
    492
    862
    media_image1.png
    Greyscale

a conductive contact structure including: 
a first contact element, wherein the first contact element is exposed at a face of the IC component, 
a second contact element 132 100-1, wherein the first contact element is between the face of the IC component and the second contact element, the second contact element is spaced apart from the first contact element by a gap, and the second contact element is in electrical contact with an electrical pathway 90-1 V2 in the IC component.
With regard to claim 3, Davidson discloses the first contact element is a land grid array (LGA) contact (0010). (grid array having pads without balls)
With regard to claim 4, Davidson discloses the gap includes air (Davidson 0010).
With regard to claim 5, Davidson discloses the first contact element is a cantilevered contact element (figure above).
With regard to claim 6, Davidson discloses a portion of a face of the second contact element is exposed through an opening in the IC component (figure above).
With regard to claim 7, Davidson discloses the first contact element is a ball grid array (BGA) contact (figure above). (grid array having balls as their contacts in between the elements)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, further in view of Usami (US 2001/0051447 A1).

With regard to claim 8, Davidson is silent about organic dielectric material.
Usami discloses using organic dielectric material for insulating wires (proximate to the electrical pathway) will prevent crosstalk between wires (Usami 0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Usami’s teachings with the invention of Davidson to prevent crosstalk between electrical pathways.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        June 14, 2021